Citation Nr: 1115062	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for degenerative arthritis of the right hip with total hip replacement has been received.

2.  Whether new and material evidence to reopen a claim for service connection for degenerative arthritis of the left hip with total hip replacement has been received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO reopened previously denied claims for service connection for degenerative arthritis of the right and left hips, with total hip replacements, but continued to deny service connection on the merits.

Although the RO has determined that new and material evidence had been submitted to reopen the Veteran's previously denied claims, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claims for service connection for degenerative arthritis of the right and left hips with total hip replacements, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a right total hip replacement and left total hip replacement was denied in a rating decision issued in August 2002; while the Veteran filed a timely notice of disagreement in August 2003, and the RO issued a statement of the case in September 2004, the Veteran did not perfect an appeal by filing a timely substantive appeal.  

2.  The subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claims, and is sufficient to raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip with total hip replacement.  38 U.S.C.A. § 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.104, 3.156(a), 3.310, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the left hip with total hip replacement.  38 U.S.C.A. § 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.104, 3.156(a), 3.310, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.   VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable dispositions of the claims to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for both a right total hip replacement and a left total hip replacement was denied in a rating decision issued in August 2002.  The basis of each denial was that, while the evidence showed that the Veteran had had arthritis in each hip that had led to a replacement of each, it did not show that either hip condition was related to the Veteran's service.

After that denial, in August 2003, the Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in September 2004.  However, the Veteran did not perfect an appeal by filing a timely substantive appeal.  Hence, the August 2002 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence received since the August 2002 denial includes medical articles indicating that the prevalence of osteoarthritis is higher among persons with diabetes mellitus, that persons with diabetes mellitus have an increased risk of osteoarthritis, and that some medical evidence suggests that joint damage is more severe in diabetic patients than in non-diabetic patients.  In this regard, the Board notes that, in a March 2006 rating decision, the RO awarded service connection for diabetes mellitus, effective October 26, 2005.

The above newly-submitted medical evidence is not cumulative or redundant of the evidence previously of record.  In addition, because it suggests a medical nexus between the Veteran's claimed hip disabilities and his service-connected diabetes mellitus, it is sufficient to establish a reasonable possibility of substantiating the claims.  Accordingly, such evidence is new and material, and reopening of the claims is in order.


ORDER

New and material evidence having been received, reopening of the claim for service connection for degenerative arthritis of the right hip is granted.

New and material evidence having been received, reopening of the claim for service connection for degenerative arthritis of the left hip is granted.




REMAND

The Board finds that RO development of the claims for service connection, on the merits, is warranted.  

As noted above, in this case, the record reflects arthritis of the left and right hips, which led to total replacements of both, and that the Veteran is currently service-connected for diabetes mellitus.  Furthermore, the Veteran has submitted medical articles indicating that the prevalence of osteoarthritis is higher among persons with diabetes mellitus, that persons with diabetes mellitus have an increased risk of osteoarthritis, and that some medical evidence suggests that joint damage is more severe in diabetic patients than in non-diabetic patients.  However, there is no medical opinion or other such competent evidence of record addressing the question of whether there exists a medical nexus between the Veteran's hip arthritis and his service-connected diabetes mellitus.
  
Thus, the record reflects current hip disabilities, as well as evidence suggesting a nexus between such disabilities and a service-connected disability, but which is too lacking in specificity to support a decision on the merits.  Therefore, these matters must be remanded for a VA medical opinion to determine whether the Veteran's claimed degenerative arthritis of the right hip with total hip replacement, or degenerative arthritis of the left hip with total hip replacement, is the result of his service-connected diabetes mellitus, or whether any increase in severity of either claimed hip disability is the result of such diabetes mellitus, and not due to the natural progression of such disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, while the case is in remand status, prior to VA examination of the Veteran, the RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities.


Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities.

2.  Veteran should be afforded a VA examination by a physician with appropriate expertise to determine if his current degenerative arthritis of the right hip with total hip replacement, and degenerative arthritis of the left hip with total hip replacement, are related to his service-connected diabetes mellitus.  The claims folder must be provided to and reviewed by the examiner.  Any indicated studies should be performed.  With respect to each claimed hip disability, based on examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that (1) such disability is the result of the Veteran's service-connected diabetes mellitus, or (2) any increase in severity of such disability is the result of such diabetes mellitus, and not due to the natural progression of such disability.

The examiner should specifically discuss the medical articles submitted by the Veteran indicating that the prevalence of osteoarthritis is higher among persons with diabetes mellitus, that persons with diabetes mellitus have an increased risk of osteoarthritis, and that some medical evidence suggests that joint damage is more severe in diabetic patients than in non-diabetic patients.

The rationale for each opinion expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


